Citation Nr: 0933666	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-04 348	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Veteran's case was previously before the Board in October 
2008 at which time the case was remanded for additional 
development.  The case is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is once again 
necessary before a decision can be made on the merits of the 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate.  

Associated with the claims file is a VA Form 21-2680 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance dated in June 2004.  The physician 
who conducted the examination indicated that the Veteran 
exhibited no physical or psychiatric restrictions.  She 
reported that the Veteran was able to perform normal 
activities of daily living (ADLs) and was fully able to leave 
the home.  She diagnosed the Veteran with brittle diabetes 
mellitus Type I, uncontrolled.  She concluded, however, that 
the Veteran required the daily personal health care services 
of a skilled provider without which the Veteran would require 
hospital, nursing home, or other institutionalized care.  She 
noted that the main concern for the Veteran was the constant 
need for observation given the fact that his blood sugars 
varied from 41 to over 500 in a very short, unpredictable 
amount of time and that there was a risk of unconsciousness, 
injury or even death.  

Given the contrast between the examiner's clinical findings 
and her ultimately conclusion, the Board remanded this case 
in October 2008 for a VA examination to clarify whether the 
Veteran, as a result of service-connected disabilities, was 
under an incapacity that required care and assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment among other things.  The 
examiner was also requested to reconcile the previous medical 
opinions offered on VA examination.  

The Veteran was afforded a VA examination for aid and 
attendance in March 2009.  The examiner conducted a review of 
the claims file and commented upon the Veteran's ability to 
feed himself, dress himself, self bathe and self groom.  The 
examiner also noted that the imbalance constantly affected 
the Veteran's ability to ambulate and that he was unsteady 
due to neuropathy and foot drop.   However, the examiner did 
not ultimately offer an opinion as to whether the Veteran, as 
a result of service-connected disabilities, was under an 
incapacity that required care and assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  
 
The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id. 

Given the finding by the earlier physician that the Veteran 
was at risk of unconsciousness, injury or even death, as a 
consequence of his service-connected disability, the Board 
finds that another remand is now required to return the case 
to the most recent VA examiner for clarification.  38 C.F.R. 
§ 19.9 (2008).


Accordingly, the case is REMANDED for the following action:

1.   Send the claims file back to 
the VA examiner who conducted the 
March 2009 aid and attendance 
examination.  The examiner should 
specifically clarify whether the 
Veteran, as a result of service-
connected disabilities, is under an 
requires care and assistance on a 
regular basis to protect him from 
the hazards or dangers incident to 
his daily environment.  He should 
provide a complete rationale for all 
opinions and conclusions reached.  
The examiner should refer to his own 
earlier findings with respect to the 
Veteran's difficulty ambulating, and 
the examiner should also attempt to 
reconcile the previous medical 
opinion offered on VA examination in 
June 2004.  The examiner should once 
again review the claims file and 
state that such a review was 
conducted.  If the examiner who 
conducted the March 2009 examination 
is not available, another 
examination should be accomplished.  

After the development requested has 
been completed, review the medical 
opinion evidence to ensure that it 
is in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, 
implement corrective procedures.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




